In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1591 
AMEREN ILLINOIS COMPANY, 
                                                    Plaintiff‐Appellee, 
                                  v. 

INTERNATIONAL  BROTHERHOOD              OF    ELECTRICAL  WORKERS, 
LOCAL UNION 51, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Central District of Illinois. 
          No. 3:17‐cv‐03163 — Sue E. Myerscough, Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 5, 2018 — DECIDED OCTOBER 12, 2018 
                  ____________________ 

    Before KANNE, SYKES, and ST. EVE, Circuit Judges. 
    KANNE, Circuit Judge. Brian Knox got into a heated argu‐
ment with his supervisor at work. He allegedly made threat‐
ening remarks and was known to carry a concealed weapon 
either  on  his  person  or  in  his  personal  vehicle,  which  was 
parked in the company parking lot. In response, his employer 
terminated  him  for  violating  its  Workplace  Violence  Policy. 
2                                                    No. 18‐1591 

Through his union, Knox brought a grievance under the col‐
lective bargaining agreement (“CBA”) then in force, and the 
parties  opted  for  binding  arbitration.  The  arbitrator  deter‐
mined that although Knox had technically violated the policy, 
the employer could not enforce the rule because it violated an 
Illinois statute. The arbitrator ordered Knox’s reinstatement, 
and the employer sought review by the federal district court 
and  obtained  a  judicial  order  vacating  the  award  on  the 
ground that the arbitrator improperly applied external law to 
contradict the terms of the CBA. Because we believe that the 
text of the CBA permitted the arbitrator to look to external law 
in interpreting the agreement, we reverse the judgment of the 
district court and uphold the arbitrator’s award. 
                        I. BACKGROUND 
    Ameren Illinois Company operates a facility in Galesburg, 
Illinois. Ameren employed Knox at the facility beginning in 
1998 and made  him a crew leader in 2015.  On June 3, 2016, 
Knox  had  a  series  of  heated  arguments  with  his  supervisor 
Gabriel Jones over the scheduling of work. Other employees 
later indicated to Jones that Knox owned several firearms and 
was known to carry concealed weapons on a regular basis. On 
June  6,  representatives  of  the  company  confronted  Knox  in 
the presence of a union representative and a deputy sheriﬀ. 
They requested Knox’s consent to search both his person and 
his vehicle for weapons. He consented, and the search uncov‐
ered a firearm in Knox’s truck (then parked in the company’s 
parking lot).  
   On June 27, Ameren notified Knox of his termination for 
violations  of  the  company’s  Workplace  Violence  Policy, 
which  expressly  prohibits  threatening  or  intimidating  an‐
No. 18‐1591                                                           3 

other employee and “the possession of unauthorized  weap‐
ons by any employee … on Company parking lots.” (R. 1‐3 at 
2–3.)  
    The following day, the union filed a grievance on Knox’s 
behalf to protest his termination. After the parties failed to re‐
solve the dispute among themselves, they submitted the case 
to  binding  arbitration.  The  parties  certified  the  following 
question  to  the  arbitrator:  “Was  the  termination  of  the 
Grievant on or about June 27, 2016 for just cause; and if not, 
what is the appropriate remedy?” (R. 1‐3 at 1.) According to 
the CBA, “[t]he arbitrator’s decision [is] final and binding on 
all parties.” (R. 1‐1 at 6.) But the agreement also adds a juris‐
dictional caveat: “In considering any dispute under this pro‐
vision, the arbitrator [has] no authority to amend, delete from 
or add to this agreement.” Id.  
    Arbitrator  George  R.  Fleischli  conducted  a  hearing  on 
March  24,  2017, and  delivered his award  on July 8. Finding 
that the company did not have just cause to terminate Knox, 
he reversed the company’s action on two separate grounds. 
First, he disagreed with the company’s allegations that Knox’s 
remarks  to  Jones  rose  to  the  level  of  threats  or  intimidation 
and  instead  found  that  the  statements  were  merely  “a  clear 
aﬀront to [Jones’] authority.” (R. 1‐3 at 40–41.) While serious 
enough to warrant discipline, Fleischli did not believe that the 
comments violated the policy or merited termination. 
    Second,  and  most  notable  for  the  case  before  us  today, 
Fleischli found that Knox had, in fact, violated the policy by 
storing a firearm in his personal vehicle. However, he deter‐
mined that the policy was unenforceable because Knox pos‐
sessed a valid license to carry the weapon under the Illinois 
4                                                       No. 18‐1591 

Concealed  Carry Act,  430  ILCS  66/1  et  seq.  That  statute  ex‐
pressly permitted Knox to store his firearm in his vehicle on 
private property unless the owner posted a sign “indicating 
that firearms are prohibited on the property.” Id. at § 65(a‐10). 
Because the company had no such sign posted, the arbitrator 
found that  the law “serve[d] to prohibit the  Employer from 
enforcing its rule in the Grievant’s case, because he [was] in 
possession of a concealed carry license.” (R. 1‐3 at 44.) 
    Ameren  immediately  brought  suit  to  vacate  Fleischli’s 
award. The district court, finding that the arbitrator improp‐
erly applied external public law to contradict the bargain be‐
tween the parties, granted summary judgment to Ameren and 
vacated the award. See Ameren Ill. Co. v. Int’l Bhd. of Elec. Work‐
ers,  Local  Union  No.  51,  No.  3:17‐cv‐03163,  2018  WL  1244149 
(C.D. Ill. Mar. 9, 2018). 
                            II. ANALYSIS 
   We review the district court’s decision to grant summary 
judgment and vacate the arbitrator’s award de novo. See Amax 
Coal Co. v. United Mine Workers of Am., Int’l Union, 92 F.3d 571, 
574 (7th Cir. 1996).  
    A  court’s  role  in  reviewing  a  labor  arbitration  award  is 
“very limited.” United Steelworkers of Am. v. Am. Mfg. Co., 363 
U.S. 564, 567 (1960). “The courts … have no business weighing 
the merits of the grievance, considering whether there is eq‐
uity in a particular claim, or determining whether there is par‐
ticular language in the written instrument which will support 
the  claim.”  Id.  at  568.  “As  long  as  the  arbitrator’s  award 
‘draws its essence from the [CBA],’ and is not merely ‘his own 
brand  of  industrial  justice,’  the  award  is  legitimate.”  United 
Paperworkers Int’l Union, AFL‐CIO v. Misco, Inc., 484 U.S. 29, 36 
No. 18‐1591                                                           5 

(1987) (quoting United Steelworkers of Am. v. Enterprise Wheel 
and Car Corp., 363 U.S. 593, 597 (1960)). “When an arbitrator 
resolves disputes regarding the application of a contract, and 
no dishonesty is alleged, the arbitrator’s ‘improvident, even 
silly  factfinding’  does  not  provide  a  basis  for  a  reviewing 
court  to  refuse  to  enforce  the  award.’”  Major  League  Baseball 
Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001) (quoting Misco, 
484 U.S. at 39). “Courts thus do not sit to hear claims of factual 
or  legal  error  by  an  arbitrator  as  an  appellate  court  does  in 
reviewing decisions of lower courts.” Misco, 484 U.S. at 38. 
    This  extraordinarily  deferential  standard  of  review  is 
grounded in courts’ respect for the role of the labor arbitrator 
in  administering  “a  system  of  industrial  self‐government.” 
United Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363 U.S. 
574,  580  (1960).  This  analogy,  which  the  Supreme  Court 
adopted  in  its  seminal  Steelworkers  Trilogy  of  cases  in  1960, 
conceives of the CBA as more akin to a private constitution 
than a mere contract. Id. at 580–582. In that system, the arbi‐
trator “is not a public tribunal imposed upon the parties by 
superior authority,” but is instead “usually chosen because of 
the parties’ confidence in his knowledge of the common law 
of the shop and their trust in his personal judgment to bring 
to bear considerations which are not expressed in the contract 
as  criteria  for  judgment.”  Id.  at  581–82.  “The  parties  expect 
that  his  judgment  of  a  particular  grievance  will  reflect  not 
only what the contract says but, insofar as the collective bar‐
gaining  agreement  permits,  such  factors  as  the  eﬀect  upon 
productivity of a particular result, its consequence to the mo‐
rale of the shop, [and] his judgment whether tensions will be 
heightened or diminished.” Id. at 582. “The ablest judge can‐
not be expected to bring the same experience and competence 
6                                                          No. 18‐1591 

to bear upon the determination of a grievance, because he can‐
not be similarly informed.” Id. To find otherwise would mean 
that “arbitration would just be the first of a series of steps that 
always culminate[s] in court litigation, and it would lose its 
raison d’être.” Butler Mfg. Co. v. United Steelworkers of Am., AFL‐
CIO‐CLC, 336 F.3d 629, 632 (7th Cir. 2003).  
    But that does not mean that courts have no role in review‐
ing  the  results  of  labor  arbitration.  Section  301  of  the  Labor 
Management Relations Act, codified at 29 U.S.C. § 185, grants 
to federal courts jurisdiction to determine, among other ques‐
tions, whether the arbitrator “exceeded the scope of his sub‐
mission.” Enterprise Wheel, 363 U.S. at 597.  
        [A]n arbitrator is confined to interpretation and ap‐
        plication of the collective bargaining agreement; he 
        does not sit to dispense his own brand of industrial 
        justice.  He  may  of  course  look  for  guidance  from 
        many  sources,  yet  his  award  is  legitimate  only  so 
        long as it draws its essence from the collective bar‐
        gaining  agreement.  When  the  arbitrator’s  words 
        manifest an infidelity to this obligation, courts have 
        no choice but to refuse enforcement of the award.  
Id.  
    The Supreme Court elaborated on that guidance in Alex‐
ander v. Gardner‐Denver Co., 415 U.S. 36 (1974). It held that the 
arbitration  of  a  grievant’s  claim  of  racial  discrimination 
against his employer did not preclude a separate suit in fed‐
eral court under Title VII. To that end, the Court observed that 
“the arbitrator has authority to resolve only questions of con‐
tractual rights.” Id. at 53–54. It reiterated that “the arbitrator’s 
task is to eﬀectuate the intent of the parties.” Id. at 53. “His 
No. 18‐1591                                                        7 

source of authority is the [CBA],” and he “has no general au‐
thority to invoke public laws that conflict with the bargain be‐
tween the parties.” Id. Thus, “[i]f an arbitral decision is based 
‘solely upon the arbitrator’s view of the requirements of en‐
acted  legislation,’  rather  than  on  the  interpretation  of  the 
[CBA], the arbitrator has ‘exceeded the scope of the submis‐
sion.’” Id. (quoting Enterprise Wheel, 363 U.S. at 597). In other 
words, “[i]t is only when the arbitrator must have based his 
award on some body of thought, or feeling, or policy, or law 
that is outside the contract … that the award can be said not 
to ‘draw its essence from the [CBA].’” Arch of Illinois, Div. of 
Apogee Coal Corp. v. District 12, United Mine Workers of Am., 85 
F.3d 1289, 1292 (7th Cir. 1996) (quoting Ethyl Corp. v. United 
Steelworkers  of Am., AFL‐CIO‐CLC,  768  F.2d  180,  184–85  (7th 
Cir. 1985)).  
    We interpreted the language from Gardner–Denver in Road‐
master Corp. v. Prod. and Maint. Emp. Local 504, Laborers’ Int’l 
Union of N. Am., AFL‐CIO, 851 F.2d 886 (7th Cir. 1988). In Road‐
master, a labor arbitrator declined to enforce a straightforward 
provision of the CBA because he believed that it contradicted 
§ 8(d)(2) of the National Labor Relations Act. We invalidated 
the award, establishing a bright‐line rule for the future labor 
arbitration  and  the  consideration  of  contrary  positive  law: 
“When a contract … specifically limits an arbitrator’s subject 
matter jurisdiction, the arbitrator should restrict his consider‐
ation to the contract, even if such a decision conflicts with … 
statutory law.” Id. at 889. 
    But in other cases, we have found that references to exter‐
nal law were not so clear as to defeat the deference we have 
traditionally accorded to labor arbitrators. In Butler, an arbi‐
trator  determined  that  some  of  the  grievant’s  unauthorized 
8                                                       No. 18‐1591 

absences had been protected under the Family and Medical 
Leave Act of 1993 (FMLA), 29 U.S.C. § 2601 et seq., and were 
therefore not properly the subject of disciplinary procedures 
against her. 336 F.3d at 629. The company challenged the ap‐
plication  of  external  law,  but  we  upheld  the  arbitrator’s 
award. We determined that language in the CBA guarantee‐
ing “equal opportunity for employment, advancement in em‐
ployment, and continuation of employment to all qualified in‐
dividuals in accordance with the provisions of law” was suﬃcient 
to  incorporate  the  FMLA  into  the  agreement  and  therefore 
within the scope of the arbitrator’s task. Id. at 633 (emphasis 
added). 
    Roadmaster and Butler are not in conflict with one another. 
They both recognize the diﬃcult tasks that courts face when 
wading into the field of labor arbitration. “[J]udicial interven‐
tion is ill‐suited to the special characteristics of the arbitration 
process in labor disputes.” Textile Workers Union of Am. v. Lin‐
coln Mills of Ala., 353 U.S. 448, 463 (1957) (Frankfurter, J., dis‐
senting). 
       [A]rbitration is an integral part of the system of [in‐
       dustrial] self‐government. … It is only when the sys‐
       tem breaks down completely that the courts’ aid in 
       these respects is invoked. But the courts cannot, by 
       occasional  sporadic  decision,  restore  the  parties’ 
       continuing  relationship;  and  their  intervention  in 
       such cases may seriously aﬀect the going systems of 
       self‐government. 
Id. (quoting Harry Shulman, Reason, Contract, and Law in Labor 
Relations, 68 Harv. L. Rev. 999, 1024 (1955)).  
No. 18‐1591                                                          9 

    For that reason, courts hesitate to set aside an arbitrator’s 
award so long as it “draws its essence from the collective bar‐
gaining agreement.” Enterprise Wheel, 363 U.S. at 597. An ar‐
bitrator  who  decides  disputes  on  the  basis  of  statute  rather 
than “the industrial common law of the shop” merely substi‐
tutes himself for courts. Id. In that case, a judge has no reason 
to defer to the arbitrator’s specialized knowledge of industry 
because a judge is better suited to interpreting and applying 
public law.  
    The trouble arises, however, when the arbitrator’s reason‐
ing  is  unclear. As  we  noted  in  Butler,  “[a]rbitrators  are  nor‐
mally not required to write any opinion at all, and it is worth 
reiterating that a court’s review of an arbitral award does not 
proceed under the same principles that would apply if it were 
reviewing a decision of the Social Security Administration or 
a bankruptcy court.” 336 F.3d at 636 (citing Sullivan v. Lemon‐
cello, 36 F.3d 676, 683 (7th Cir. 1994)). “Using whatever mate‐
rials are available, the court must enforce the arbitral award 
‘[s]o long as the [arbitrator’s] interpretation can in some ra‐
tional manner be derived from the agreement, viewed in the 
light of its language, its context, and other indicia of the par‐
ties’  intention.”  Id.  (quoting  Amoco  Oil  Co.  v.  Oil,  Chem.  & 
Atomic Workers Int’l Union, Local 7–1, Inc., 548 F.2d 1288, 1294 
(7th Cir. 1977)). 
    Both Roadmaster and Butler applied these same principles 
to two diﬀerent sets of facts. In Roadmaster, the arbitrator ex‐
plicitly recognized the conflict between the CBA and the stat‐
ute and opted to apply the law over the contract. That contract 
“specifically limit[ed] [the] arbitrator’s subject matter jurisdic‐
tion,” so we held that he “should restrict his consideration to 
the contract, even if such a decision conflicts with … statutory 
10                                                           No. 18‐1591 

law.” 851 F.2d at 889. In contrast, in Butler we found language 
in  the  agreement  designed  to  incorporate  external  law.  Be‐
cause the parties had bargained for such an arrangement, we 
determined  that  application  of  the  law  “lay  well  within  the 
arbitrator’s  authority  despite  the  fact  that  the  arbitrator’s 
opinion did not spell this out.” 336 F.3d at 636. 
   Since our decision in Roadmaster, it seems that unions and 
employers have begun to incorporate external law into their 
CBAs more frequently. See, e.g., Martin H. Malin, The Evolving 
Schizophrenic Nature of Labor Arbitration, 2010 J. Disp. Resol. 57, 
63–64 (describing the increase in government regulation of in‐
dustry and the changing interaction between arbitration and 
public law). When that is the case, we will respect the parties’ 
decision ex ante to allow the arbitrator to apply external law, 
as we did in Butler. 
      A. The Arbitrator’s Analysis was Incomplete 
    In  this  case,  the  arbitrator  issued  a  lengthy,  reasoned 
award  that  directly  engaged  with  the  tensions  between  the 
CBA and the public statute.1 (R. 6‐3 at 42–44) In fact, Arbitra‐
tor Fleischli cited to an academic article he wrote in 1989 com‐
menting on our decision in  Roadmaster  and placing it in  the 
context of a long‐running academic debate on the topic. See id. 
                                                 
      1 The parties disagree about whether the Workplace Violence Policy 

arises out of the CBA. The company, citing to a long string of NRLB deci‐
sions holding that workplace safety rules are a mandatory subject of bar‐
gaining, argues that the policy comes within the broad bargaining envi‐
ronment and is therefore part of the CBA for the purposes of applying the 
rule in Roadmaster. The union contends that the company unilaterally is‐
sued the policy and that it is not entitled to deference as part of the CBA. 
We need not reach the issue, however, because we find that the CBA in‐
corporates external law sufficiently to uphold the arbitration award. 
No. 18‐1591                                                              11 

at 43 (citing George R. Fleischli, When Can a Grievance Arbitra‐
tor Apply  Outside Law?,  18  J.  L. & Educ. 505 (1989)). He  also 
attempted to distinguish his own award from Roadmaster:  
        The  Union  is  not  asking  the Arbitrator  to  ignore  a 
        provision of the Agreement, which would arguably 
        violate the contractual limits on his authority. Fur‐
        ther,  it  is  not  asking  the  Arbitrator  to  nullify  the 
        Company rule … . It is asking the Arbitrator to con‐
        clude  that  the  rule  is  illegal  and  unenforceable,  as 
        applied to an employee, holding a concealed carry 
        license. 
Id. at 43–44. 
    We  find  his  attempt  less  than  satisfying.  While  he 
acknowledged the rule in Roadmaster, he then went on to find 
a  company  rule  “illegal  and  unenforceable”  based  on  a 
lengthy analysis of the text and legislative history of the Con‐
cealed Carry Act. Id. His distinction was without a diﬀerence. 
    The  district  court  in  this  case  took  the  arbitrator  at  his 
word. It analyzed the reasoning contained in the award and, 
relying  primarily  on  our  decision  in  Roadmaster,  concluded 
that Arbitrator Fleischli went outside the scope of his charge 
to determine whether there was just cause to terminate Knox. 
    B. But Other Language in the CBA Incorporates External Law 
    In Arch, we reiterated that “before we reject an award be‐
cause  of  language  in  the  arbitrator’s  opinion,  the  opinion 
must unambiguously reflect that the arbitrator based his de‐
cision  on  noncontractual  grounds.”  85  F.3d  at  1293.  In  that 
case, as here, we had to determine whether the arbitrator’s in‐
terpretation of the “just cause” language in the CBA violated 
the scope of his authority. We observed that “[j]ust cause is a 
12                                                       No. 18‐1591 

flexible  concept,  embodying  notions  of  equity  and  fairness, 
and is certainly open to interpretation by the arbitrator.” Id. at 
1294.  Given  that  we  only  “set  aside  an  arbitration  award  if 
‘there is no possible interpretive route to the award[] so [that] 
a noncontractual basis can be inferred,’” we had little trouble 
discerning the interpretive route and holding that the arbitra‐
tor’s reasoning was “not so far‐fetched as to lead us to deduce 
that  the  arbitrator  relied  on  a  noncontractual  basis  for  the 
award.” Id. at 1293–94 (quoting E.I. DuPont de Nemours & Co. 
v. Grasselli Empl. Ind. Ass’n of East Chicago, Inc., 790 F.2d 611, 
614–15 (7th Cir. 1986), abrogated on other grounds by Misco, 484 
U.S. 29).  
     This was the same path we followed in Butler. In that case, 
there was language in the CBA that “allowed the arbitrator to 
consider external law[,] and the parties framed the arbitration 
proceedings to force consideration of [that law].” 336 F.3d at 
636. Although “the arbitrator did not include any explanation 
of this point in his written award, that fact [did] not mean that 
there [was] no ‘justifiable basis’ for the arbitrator’s decision.” 
Id. 
   We find this case to be more akin to the facts of Butler than 
those at issue in Roadmaster. The CBA contains the following 
language in its preamble: 
        Any  provisions  of  this Agreement  found  by  either 
        party to be in conflict with State or Federal statutes 
        shall  be  suspended  when  such  conflict  occurs  and 
        shall  immediately  thereafter  be  reopened  for 
        amendment to remove such conflict. 

(R. 1‐1 at 4) 
   This provision is arguably clearer than the language that 
we found suﬃcient in Butler. Although both the arbitrator and 
No. 18‐1591                                                                  13 

the district court overlooked the provision, we believe that it 
firmly  establishes  the  intent  of  the  parties  to  bring  external 
law such as the Concealed Carry Act within the scope of the 
bargain.2 Further, both parties framed their arguments to the 
arbitrator in terms of the statute. Because that is the case, the 
courts have no further role to play in reviewing the terms of 
the award or whether the arbitrator correctly applied the law. 
                                       III. CONCLUSION 
    “[T]his  arbitral  award  should  be  enforced  because  it  is 
supported by the terms of the parties’ agreement and thus lay 
well within the arbitrator’s authority despite the fact that the 
arbitrator’s opinion did not spell this out.” Butler, 336 F.3d at 
636. Language contained in the preamble of the collective bar‐
gaining agreement suspends any part of the CBA that either 
the  company  or  union  believes  to  conflict  with  state  law. 
While we would have preferred that the arbitrator cite to that 
language  before  applying  the  Concealed  Carry Act  to  rein‐
state Knox, the extraordinarily deferential standard of review 
compels us to uphold the award.  
   For those reasons, we VACATE the district  court’s order 
and ENFORCE the arbitral award. 




                                                 
     2 We stress that although the original dispute involved rules regulat‐

ing the carrying of firearms, today’s dispute deals solely with the law of 
labor  arbitration.  Neither  party  has  raised  any  claim  under  the  Second 
Amendment, and we express no opinion regarding the Concealed Carry 
Act or internal corporate policies regarding weapons.